Citation Nr: 1417006	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-07 164	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of compensation payments due to incarceration in the calculated amount of $35,190.40 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment or compensation payments due to incarceration in the calculated amount of $35,190.40. 


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2010 decisions of the Department of Veterans Affairs (VA) Debt Management Center (DMC) and Committee on Waivers and Compromises (COWC) located at the Regional Offices (ROs) in Chicago, Illinois, and Milwaukee, Wisconsin.

The appeal is remanded to the RO.


REMAND

The issue of whether an overpayment of compensation payments due to incarceration in the calculated amount of $35,190.40 was properly created is not ready for appellate disposition, as remand is required for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

In a July 2010 letter, the RO reduced the Veteran's compensation benefits under 38 C.F.R. § 3.665 (2013) as a result of his incarceration.  The letter informed him that the action created an overpayment.  Later in July 2010, the DMC notified the Veteran that he owed VA a debt calculated in the amount of $35,190.40 as a result of an overpayment.  In an August 2010 statement, the Veteran indicated that he would like to appeal the situation.  The COWC accepted the statement as a request for a waiver of the overpayment, which was denied in the November 2010 decision.  Although the Veteran ultimately appealed the waiver issue, his August 2010 statement may be reasonably construed as a notice of disagreement with the validity of the underlying debt.  See 38 C.F.R. § 20.201 (2013).  If an appellant asserts the invalidity of a debt, the matter of whether the overpayment was properly created must be addressed before a claim for waiver of an overpayment may be adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  The claims file does not reflect that the RO has issued a statement of the case with regard to this issue as is warranted.  Accordingly, remand is required for the issue of whether an overpayment of compensation payments due to incarceration in the calculated amount of $35,190.40 was properly created.

In his February 2011 substantive appeal, the Veteran requested that he be afforded a hearing before the Board at the Board's central office in Washington, DC.  In December 2011, the Board sent the Veteran a letter informing him that his incarceration could adversely affect his ability to attend a hearing.  He was informed that he could submit a written statement in lieu of a hearing to be considered by the Board in deciding the appeal.  In January 2012, the Veteran responded that he still wished to have a hearing in the case.

A veteran has a right to a hearing in his case.  See 38 C.F.R. §§ 3.103(c), 20.700(a) (2013).  In view of the Veteran's incarcerated status, a hearing at the Board's central offices is not feasible.  Nevertheless, the Board finds that efforts should be made on remand to schedule the Veteran for a hearing before the Board.  The typical procedures for scheduling a hearing will likely no be adequate in this case, but incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See, e.g., Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Perhaps the Veteran will be able to attend a Board hearing via videoconference or a Board hearing sitting at the RO despite his incarcerated status through arrangements with the corrections facility.  Additionally, in a May 2013 statement, the Veteran indicated he would be released by 2015.  Thus, he may be available for a hearing in the near future and, if so, scheduling can be deferred in the short term, but not indefinitely.

Accordingly, this case is remanded for the following actions:

1.  The RO must issue the Veteran a statement of the case and notification of his appellate rights with respect to the issue of whether an overpayment of compensation payments due to incarceration in the calculated amount of $35,190.40 was properly created.  See 38 C.F.R. §§ 19.29, 19.30 (2013).  The RO must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal, it must be certified to the Board for appellate review. 

2.  The RO must schedule the Veteran for a Board hearing.  In doing so, the RO must determine whether arrangements can be made with the corrections facility at which the Veteran is located to schedule the Veteran for a Board hearing via videoconference or a Board hearing sitting at the RO.  The RO must document all efforts to arrange for a hearing with the Veteran in the claims file.

3.  If it is determined that arrangements cannot be made for the Veteran to attend a Board hearing at the RO, the RO must notify the Veteran that 38 C.F.R. § 20.700 provides for three options, including the Veteran submitting a written statement to the Board in lieu of a hearing, having the Veteran or any duly appointed representative submit an audiocassette for transcription or written argument in the form of a brief, or a motion submitted by the Veteran's duly appointed representative requesting to appear alone to personally present argument to the Board on the Veteran's behalf.  Thereafter, the Veteran's claims file must be returned to the Board in accordance with appellate procedures. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

